!’
                                                       --a!3



            OFFICE OF THE ATTORNEYOENERAL OF TEXAS
                            AUSTIN
Q-CLMAtUd
Avnmlmv-
                                                               G3(




      *I hat0 your lottor of JUM 84tB hturnl
y looount la the    amount                     ?a tr
                           OS 5446.94 wlbb the 9
uat   that the rate  et pay allMa ~OOlBl Aa~olrt.
nlrtla** Ir (l&d@ par day, iartod ri #o.rr.
     "Of OOWM, 1 d# ItatWaAt Uljtht 6 but rhat
tE0 lw allows. The b&r       for rukln( the old81 at
~30.89 lr o n lo o o u o
                       nttthe SOIlo wi~ ltlthoritlo,~
     -1a Bolland w* Barrio county,   u9 *xar lL6,
168 zia wo (tnd) 196 the 6upr.m Court he16 that
the extra aoaprnrt  ton maid bl the oountlr.8fer
Dietriot tudger 18 a pub of hi8 annual nlary wad
a gpoold nietriat Cudgo wa* wJtit1.a to be &da on
thxt bud@ lo murio countye
     *urt101* iuw or the statute* lppa&rr to fir
thr w   ot Spoolal furthor on the court of olv&l
App+alr md ~Ujmemo court at tllom*   rate 08
sp*oiri nirtr14t a&lag**.
          *Artid* (KI19+4 &*rnOa*r alaok Statukr
AOtO 1937, 46th Le~81ature, ka~;r 456, Chapter       168)
saya that the Xrtrlot ZuCger of Countlrr hetily;
orrtaln      popalatlon  &all nr*Lv+r l 84bq oi
87600,OOpar year, but that       only b 000.00 aheula
be paid out of Stata r\mdr atI r4 d0.00 out of
c0ker mm             ma uti010 &3u-~ (mfi0da &Ok
8tstuteo)      whfoh waa maotad at the oaae teglslaturo,
    th enlr r ylr th elo t@ @ o t trM va r io w
tix*a
nirtrlot      ceuttr     rt     $8,000.00. In Daurr   county
tmhr       ZhoIea      bll&,     and on laoouat ot rho 1940
o*nN$,      8lrtilot          adgar   nod70   i$T400.00.
     *Ig ive yo u th r ee
                        luthorltleo Ser the pusgoon
01 rhorl~ the btimloor whlrh the old~ uma Zl$tud.
The luiguwo of the su~ro~. Oourt in Bolluid V’I~
mrrir county  Ia1 *TUr #%600&Ola l part of
thalr pay aa Dlrtrlot fubgsor’ ?m ~1800.00 r&or-
reC to 18 th4 loizpenrstlon oa 'a000uat Of th0 me-
aile &of wEioh 18 wotd    ln t&e 0QitiOn.e IB ,Ut
thlr Aot l-M a r 1
o fa tvilu1 l4rlalmd,
                                                            c   .


                                                                    631




    in addition to that paid the other dlrt)lot fudge8
    or th. aat..’   Honoe, a0 I ron8tnbo Art1010 bS21,
    WhlOh oar says that    bolal mdgoo 8hall rwoln
    the owe salary a8               08, urd thlo oaoe
    bolna in Dollar aounty, I took  t as a matter   or
    OOurn that I would be lntltlod to the mo      pay
    as a district Juaga la Dallar COuJb~.
         lPl~aea let me ktnonwhat   your reaotion   to
    thoao authoritleo lo.*
          brtiol@ 1621,
ha8 no lpplfoation herei ou   l
                              r iddl,
                        ?. A, C. 80 oitod b you in rour latter,
                                       inteng te rafer to mtl-
010 6821, V. A# 0. &, dab    road0 no follons~
          *BIJ oelarlao Of a 001&l Ju$@o oomaledonsd
    by the Governor in oh d onoe to seotion 11, 1Lrtl-
    ale 6 of the Oonstltutlon,or shotod br the
    praotfofng lawyer8 or a reed u2on by the partiro
    a8 provld8d br law, ehaf1 bo detenained and paid
    er rollewrc
          "1. Zaoh speoial Judge shall recslve the
    xiiw~pay as dfotriot jud@o for every day that he
        be oooupled in performlag the dutle8 of judgo,
    an those oomloolonsd br the Governor lhall al80
    Y
    rooelve thr lEIW pay a8 diotrlot udgao for every
    da7 thar may be neosourily oooupi ld in going to
    and returning fren the place where thor may be
    required to hold oourt.
          *a. Tho amount o f luoh ealory @hell b ae-
    orrtalnod by dividing tho lalary lllerrd a dlotrlot
    Judge by three hundred a nd llrty-flvo, and thon
                the quotient by the number of day8
    iaultlpl:~ing
     aotuall7 eensd by the opeolal judge.
            =a. A Juaga 80 oomlsolo~s6 lhell, in mdar
     to obtain hlo mlarf, present hlo oworn acownt
     to the comptroller, ohowl the nunrberof deyo
     wooosmily oooupled in go   "png to and returning
     from luoh plaoo, aooompaolod by etidoao~ that br
     res duly 0ondo8ionf&      (luohaOOOUnt ahal be
     oertiflrd to be oorrrot by the juUg*‘oS the dir-
     triot,   or by tho olork of the court in whloh the
     lervloer t;er* perforraed~
Eonorablo aoorgo


                 judgr 80 olrotod or agre8d upon rhall
     b8 paid for hlr rervioor 8a prrooatatloa to the
     Oomp~ryllor*of the-oorti~loato of the alark of the
     OOUTt ln ulUOh 8UOB HSTXOO8 WIl-0QSir’rOImed,8hOwklig
     the reoord of auoh elrotloa or appointment aad
     renloe8, and aooo8paalea bl the 8wora aooount or
     8uoh I&l68 rhmiag the aunber or day8 aotually
     MrTe a br hia a8 8uoh 8peOial jUdg&r
           Seotloa 11 of Art1010 5 of our St3to con8titutloa read8
a8 tO11OW8t

           ‘b’0 5u&3r 8hr11 8it in say oa- wherela ho
     may be intere8tea, or whera lithsr 0r tha arti
     may be ooaaeoted with hla, either by aftia!ty or
     oonean@dnity,    rlthla ruoh a &OgrOr E8 ma b8
     :reaorlbed b7 law, or when he 8hall hare i: eelI
     oouasel in the oaaa. "Thenthe Supreme court the
     court of arlalnal Appeala, the Court or altli
     &)paal8    or UI~ nembrr of 4 that, 8hall b8 thur
     6i~pdha        to hear and drtermlne any Oa80 or
     oa8e8 In said court, the &me rhnll bo oertlfled
      to the   Govsrnor   of   the State,   wha ahell   lmaedlately
      oomal6doa the repulrlta auf&or 0r por8on8 learned
      la tho law for the trial and 68termination of
      ruoh oauao or oau8b8. lfhsna lU&N of tho MI-
      trlot Court 18 di8!?wiiiOd by a- of tho oauee8
      aborr 8tatOd, the ptWtie8 mrJ, by ooneent, ap oint
      a propor pe:^rOnt0 try 8dd OaM& Or upon thePt
      railing to do 10, a ooopitont person ri!zq be
      appointoa to t    the came in the oounty where
                     1 a ruoh manaer a84Itay be xesorlbed

              lma the Dirtriot fUdgB8 may exohange dirtrlot8,
      or hold oourtm for laoh other when they my de018
      ~~woxpedlent      and #hall do 10 when requlnd by
                ‘fii18
                     bi8~UAlifiOatiOll or judge8 or lnferlor
      tri&al8 #hall be rosedied and raoanoier fn thelr
      OrriOe8 mid         a8 suh~ k imsorlbed by law.0
           Artlole MM-A-~,          TO A. 0. 80, nadr a8 rcillow81
           qho Di8trlQt J&O8    Of OOUntiQ8 harlag a
       opulation of S85,OOO aad not over Zb50,OOO8oeOrd-
      Png to the la8t proodling Teaera   Con898 rhall
                                                                              633

Ronwablo (ho-0 IL #hopper& Pago 5


        noelte th0 8ahry of Seren rh0u8Ma Plte mabred
        ($7,500.00)Dollar8 per par lnoludlng the 8alary
                - _--0rri00r8I prwtaim thg 0nlf nt0
        a8 Jwenll8
        Thouraad ($O,OOO.OO)Dollar8 b8 pa16 out of btato
        md8    aad l'w8Thoueand fit. Hundrrd ($8,500.00)
        Dollar8 out 0s county Rml8.w
         Artlola 6SlS-~-1 18 notT;tplloablr to            Della8 county b8-
oaum of the population oh
aooordhg     to     the 1040 POdera
                                 T    Oen8U8

             Arti        68190, Y. Ae C. S.,    Ma8   a8 rOiiOW81

             vroa a2iaafter the pa8~•    0s thl8 Aot, thr
        Judge8 0s the +arlour Dirtriot gourtr ami 0s the
        Criainal Di8triot QOUt8 Of thi8 St&. -11 eaoh
        bo pal6 an 8aaual salary or five ThOUsaId Dollar8
        (~S,OOO.OO),payable in equal monthly lnstalbmentr.~


              "In any oounty hating a population of ozu hun-
        Ured thsussnd or over, acoordin6 to the preoedlq
        Tedoral oaama8 the udger 0s the 8ereral di8triOt
        and OrhiM       d8td.O court8 of euoh Oouatf, to-
        gether with the oouatr judge of maoh oounty, are
        heroby Ooartitutod a JuvOnllo Board for ruoh
        00un'*~~ rho UIMU      8uary 0s oaoh 0s th0 &a@8
        ef the 01~11 and erltinal dietrlot oourtr of 8uoh
        oouaty a8 memborrof raid board 8hall be $1,500
        la lddltloa to that    paid tho other dlrtrlot
        jUdgO8 or the $tat*, 8016 additional 8alary to
        be paid monthly    out or the Saneral tunflr0s
        ruoh oounty, upon the order 0s the OOZAd88iOllOr8
        oourt.*
         srotion l-a Of Art.1018614Ea, t. A. C. 8. agplloablo
to oountler harlrg a population in lxoo88 Of ~50,OOt)lnhabltantm,
IWail    a8 fOiiOW8;

             vor      the a64ltlonal rervloor    ad dutler ro-



        month out 0s the Oeaeral ma        or ruoh oouatf.*
             *8    ulary ti        l   Di8tri8t T’Ua&08f -108           OOUat7    18 a8
f8llrrra
             l     000 mr umua tid by the state of 'hzu
     uador         1010 681@., t. A* Oe 8a

          9 1,500 par aaaumfor 5umallo mnlo88 prid
     br Dalfa8 OouotJ under &t&o10 6189, V. A* 0. S.

             o    w     FOP UUNB       iOr adutioad      80niOO8        ri(i
     br W      OowIty          u&da? &OtlOa la of Art1018 BUSA,
     r'rAr 01 I*'
whloh auk88 a      totrf.    Of #9,400.00,
          The 8080 or Xolland v* Barr18 County, 108 se u* (fid)196,
         la 103 8. f, (ta) 1069, oitoa by rum
lrrirffi0a                                       Dodd, bold8 tht
               T0X.68,Wa8 llablr t0 0 8wOiti bl8triOt     Ubg. for
              ortloa bf 0oEpInutiea duo under Art1010 dlS9 the
              aal 8ahry f&r 5uvw~l10 nm-ior8)    waa  though f ha
rpoohl  judge had not perfOrA8& ant 8or~iorr  for the  wenile board.
Vnd0r the faotr in the 4~80, th0 Stat0 had Ursab pa d it8 portion
0s the 8;eolal dlrtrlot ~udgo*0 ullery ma the only qus8tlon ln-
rolrea wa8 the oountp8 liability.
             It   Judge     Ooda   had   8Ond    I8   %pOiu   a8tri.t          zUdg8   Of
a1188 aOUI4tyu. rOtid agror that   ho rhoula bo 8oB,pon8atod oa thr
bar18 or n $5,000 nleuy iron the stat0 ana a $a 400 80lar~ from
the oounty, reorfriag proportlonato 8hfH88 iron ihe 8tatr and
         But won   a8 SpoolU Dirtriot  JU6&8of Dal108 County he
~%'~ot    b0 latltl06 to more thaa US.69 ger day from tlm S&t0
If ho won 8peolal Dirtriot Juago hi would ha+8 to look to ~ell0;
oouaty for hlr labitional sompw8atloa.
             gut Judge Dodd Ud not servo a8 8polal Mrtrlet Judgr
or hlla8     Couat~     but 80maa a8 timoolate Juatloe or the Court     oi
Civil   &.$ealr     for the 5th Qu rona JUdlOiti Di8ttiOt    Of hXkX8e   The
Tifth Suprome JudiolU Dlotriot 1s oompond of Orayooa, oollln
mlla8 Rookwall Eendorraa Kaufmaa van i%adt              aad ELIatCountf08.
Ura,roA    aouatl     1; ia tho 18th aad b9b Judiolal Dirtriotr~     OOllia
Oouatl   18 la th0 69th JuUelal l&8triOt; Bunt OOW&f 18 ti th@
8th and 68JIdJdOid           Di8triOt8 TM ZUIdt Muiran Ma RoO~l
CWAtlO8 aako hp the 86th tuai0i a1 Di8triO$,       Hoader8oa county     18
in the St4 Jualolu pirtrlot cmd kl1a8 COuafJ           oomprlso8 tha l/th,
44th. Wth, ,?&h, 1018t aAd 116th JwUolal Dl8triOt8            Of this8 Stat..
          Saoh and all of the Dirtriot Judge8 of tha oouatler
wlthln the 8th QupromaJodlolU Dirtriot noelre a 8Uarr of
$8,000.00 fro& tho Btato             'fh0 Di8triOt JUd 08 Of hllar
oouatf are th8 oall                     Sth suprosa Jutlolal 31a-
trlot rho reoolva             oolcprnsatlon for their ronlorr on
juVOnil0 board8 from the ooUllt~
          The spoolal A8800lata  net10  0s the court or air11
&I ealr for the 6th Su rome Jualoial d 8trlot hoer not serve for
DaPla8 OOUnty Uono bue omrte8 iOr the entire U8triOt fd lOt8
68 a judge 0s the lntlro alrtrlot.

          It 18 therefotu our opinion that tho propar rat0 af
cornemation in the aboro matter 18 1 3.69 lr day bard on the
quo?lent or a lJS6St.hportion of a $,00O.d   8alarJI te b8 pal&
by the Btato.
          It 18 our further Opi!dO!l that Ddlar COUntr WOUbi Mt
be liable for any 8alaFy for raid speolal A88oolate JU8tiOe.
                                        very truly your0